DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application field on July 2, 2021.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-14 and 16-20 of U.S. Patent No. 11,055,133.

Instant Application #17/366758
1. A system comprising:

a memory;

a processor in communication with the memory;

a container scheduled on a first node;

a scheduler executing on the processor to implement scheduling on one or more containers prior to validation when the one or more containers are in a pending state; and



a node-local-unscheduler (NLU) executing on the processor to:



determine a status of the container as failing validation because the container and the first node have conflicting scheduling policies,





responsive to determining the status of the container as failing validation, write an entry relating to the container, and

stop execution of the container, wherein the processor is configured to:



responsive to detecting the entry, reschedule the container to a second node in a higher priority queue, and




responsive to rescheduling the container, remove the entry.

2. The system of claim 1, wherein the first node and the second node are in different node clusters.

3. The system of claim 1, wherein determining the status of the container includes comparing resource requirement metrics of the container with resource availability metrics of the first node, and wherein the container fails validation because the first node has insufficient resources for the container.

4. The system of claim 1, wherein determining the status of the container includes checking the scheduling policies of the container and operation environment conditions of the container.

5. The system of claim 4, wherein the operation environment conditions include information about other containers scheduled to the first node.

6. The system of claim 1, wherein the container is annotated with a flag.

7. The system of claim 1, wherein the container is in a pod, which is rescheduled to the second node upon failing validation.

8. A method comprising:

scheduling, by a scheduler, a container of one or more containers on a first node;





determining, by a node-local-unscheduler (NLU), a status of the container as failing validation because the container and the first node have conflicting scheduling policies;






responsive to determining the status of the container as failing validation, writing, by the NLU, an entry relating to the container;

stopping, by the NLU, execution of the container;




responsive to detecting the entry, rescheduling the container to a second node in a higher priority queue; 



and removing the entry.




9. The method of claim 8, wherein the first node and the second node are in different node clusters.

10. The method of claim 8, wherein determining the status of the container includes comparing resource requirement metrics of the container with resource availability metrics of the first node, and wherein the container fails validation because the first node has insufficient resources for the container.

11. The method of claim 8, wherein determining the status of the container includes checking the scheduling policies of the container and operation environment conditions of the container.

12. The method of claim 11, wherein the operation environment conditions include information about other containers scheduled to the first node.

13. The method of claim 8, wherein the container is annotated with a flag.

14. The method of claim 8, wherein the container is in a pod, which is rescheduled to a second node upon failing validation.

15. A non-transitory machine readable medium storing code, which when executed by one or more processors, causes a node-local-unscheduler (NLU) to:

determine a status of a container scheduled on a first node as failing validation because the container and the first node have conflicting scheduling policies;





responsive to determining the status of the container as failing validation, write an entry relating to the container;

stop execution of the container;

responsive to detecting the entry, reschedule the container to a second node in a higher priority queue; 


and responsive to rescheduling the container, remove the entry.










16. The non-transitory machine readable medium of claim 15, wherein determining the status of the container includes comparing resource requirement metrics of the container with resource availability metrics of the first node, and wherein the container fails validation because the first node has insufficient resources for the container.

17. The non-transitory machine readable medium of claim 15, wherein determining the status of the container includes checking the scheduling policies of the container and operation environment conditions of the container.

18. The non-transitory machine readable medium of claim 17, wherein the operation environment conditions include information about other containers scheduled to the first node.

19. The non-transitory machine readable medium of claim 15, wherein responsive to one or more containers being in a pending state, the code, when executed by the one or more processors, causes a scheduler to implement scheduling of the one or more containers prior to validation.

Patent No. 11,055,133
Claim 1: A system comprising: 

a memory; 

at least one processor in communication with the memory; 

a container scheduled on a first node; 

a scheduler executing on the at least one processor, the scheduler having a watch module; wherein the scheduler is configured to implement scheduling on one or more containers prior to validation when the one or more containers are in a pending state; 

and a node-local-unscheduler (NLU) executing on the at least one processor, wherein the NLU executes on the at least one processor to: 

determine a status of the container as failing validation because the container and the first node have conflicting scheduling policies, wherein the NLU has access to the scheduling policies corresponding to the container and the first node, and the scheduling policies are one of affinity scheduling and anti-affinity scheduling, 

responsive to determining the status of the container as failing validation, annotate the container, 

and stop execution of the container, and wherein the watch module executes on the at least one processor to: detect an annotation associated with the container; responsive to detecting the annotation, reschedule the container to a second node, wherein the watch module reschedules annotated containers in a higher priority queue; 
 
and responsive to rescheduling the container, removing remove the annotation associated with the container. 

Claim 2: The system of claim 1, wherein the first node and the second node are in different node clusters.

Claim 3: The system of claim 1, wherein determining the status of the container includes comparing resource requirement metrics of the container with resource availability metrics of the first node, and wherein the container fails validation because the first node has insufficient resources for the container.

Claim 4 : The system of claim 1, wherein determining the status of the container includes checking the scheduling policies of the container and operation environment conditions of the container.

Claim 5: The system of claim 4, wherein the operation environment conditions include information about other containers scheduled to the first node.

Claim 6: The system of claim 1, wherein the container is annotated with a flag.

Claim 8: The system of claim 1, wherein the container is in a pod, which is rescheduled to the second node upon failing validation.

Claim 9: A method comprising:

scheduling, by a scheduler, a container of one or more containers, wherein the scheduler is configured to implement scheduling of the one or more containers prior to validation when the one or more containers are in a pending state;

determining, by a node-local-unscheduler (NLU), a status of the container scheduled on a first node as failing validation because the container and the first node have conflicting scheduling policies, wherein the NLU has access to the scheduling policies corresponding to the container and the first node, and the scheduling policies are one of affinity scheduling and anti- affinity scheduling;

responsive to determining the status of the container as failing validation, annotating, by the NLU, the container;


stopping, by the NLU, execution of the container;

detecting, by a watch module, an annotation associated with the container; 

responsive to detecting the annotation, rescheduling the container to a second node, wherein the watch module reschedules annotated containers in a higher priority queue; and

responsive to rescheduling the container, removing, by the watch module, the annotation associated with the container.


Claim 10: The method of claim 9, wherein the first node and the second node are in different node clusters.

Claim 11: The method of claim 9, wherein determining the status of the container includes comparing resource requirement metrics of the container with resource availability metrics of the first node, and wherein the container fails validation because the first node has insufficient resources for the container.

Claim 12: The method of claim 9, wherein determining the status of the container includes checking the scheduling policies of the container and operation environment conditions of the container.

Claim 13: The method of claim 12, wherein the operation environment conditions include information about other containers scheduled to the first node.

Claim 14: The method of claim 9, wherein the container is annotated with a flag.

Claim 16: The method of claim 9, wherein the container is in a pod, which is rescheduled, by the watch module, to a second node upon failing validation.

Claim 17: A non-transitory machine readable medium storing code, which when executed by one or more processors, causes a node-local-unscheduler (NLU) to:

determine a status of a container scheduled on a first node as failing validation because the container and the first node have conflicting scheduling policies, wherein the NLU has access to the scheduling policies corresponding to the container and the first node, and the scheduling policies are one of affinity scheduling and anti-affinity scheduling;

responsive to determining the status of the container as failing validation, annotate the container;

stop execution of the container, wherein the annotated container is detected by a watch module, responsive to detecting an annotation, the container is rescheduled to a second node, wherein the watch module reschedules annotated containers in a higher priority queue, and responsive to rescheduling the container, removing, by the watch module removes the annotation which is associated with the container; 

and wherein responsive to one or more containers being in a pending state, the code, when executed by the one or more processors, causes a scheduler to implement scheduling of the one or more containers prior to validation.

Claim 18: The non-transitory machine readable medium of claim 17, wherein determining the status of the container includes comparing resource requirement metrics of the container with resource availability metrics of the first node, and wherein the container fails validation because the first node has insufficient resources for the container.

Claim 19: The non-transitory machine readable medium of claim 17, wherein determining the status of the container includes checking the scheduling policies of the container and operation environment conditions of the container.

Claim 20: The non-transitory machine readable medium of claim 19, wherein the operation environment conditions include information about other containers scheduled to the first node.

(from claim 1) wherein responsive to one or more containers being in a pending state, the code, when executed by the one or more processors, causes a scheduler to implement scheduling of the one or more containers prior to validation.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eddy Truyen et al. (“Towards a container-based architecture for multi-tenant SaaS applications”, 2016) in view of Bernardin et al. (US 2003/0191795).

With respect to Claim 1, Eddy Truyen et al. disclose:
a memory; (memory resources, 3. Docker and Kubernetes, Paragraph 13,lines 4-14)
a processor in communication with the memory; (CPU resources, 3. Docker and Kubernetes, Paragraph 13,lines 4-14)
a container scheduled on a first node; (containers are scheduled on a node which is a physical host or virtual machine, 3. Docker and Kubernetes, Paragraph 5, lines 1-3)
a scheduler executing on the processor to implement scheduling on one or more containers prior to validation when the one or more containers are in a pending state; (policy-based scheduler for allocating Pods (pending state) to node (one or more containers), 3. Docker and Kubernetes, Paragraph 14, lines 5-10)
and a node-local-unscheduler (NLU) executing on the processor to:
determine a status of the container as failing validation because the container and the first node have conflicting scheduling policies, (enforcing resource limits used by containers (min/max) (failing validation/conflicting scheduling policies), 3. Docker and Kubernetes, Paragraph 12, lines 14)
responsive to determining the status of the container as failing validation, (when Kubernetes master detects a crash failure (failing validation), 4. A Container-based Architecture for Multi-tenant SaaS, Paragraph 6, lines 1-5; enforcing resource limits used by containers (min/max) (failing validation), 3. Docker and Kubernetes, Paragraph 12, lines 1-14) write an entry relating to the container, (schedule creation of a new Pod (write an entry), 4. A Container-based Architecture for Multi-tenant SaaS, Paragraph 6, lines 1-5) and
stop execution of the container, (container has crashed/stop execution of the old Pod/container and stop taking requests, 4. A Container-based Architecture for Multi-tenant SaaS, Paragraphs 4- 6; enforcing resource limits used by containers (min/max) such as Node does not meet the required minimal resource quantity, 3. Docker and Kubernetes, Paragraph 12, lines 1-14)
and wherein the processor is configured to:
responsive to detecting the entry, reschedule the container to a second node, (in response to scheduling creation of a new Pod on the same or another Node, the single Pod that has crashed is replaced by a new Pod and a new Cluster IP address is created for the new Pod, 4. A Container-based Architecture for Multi-tenant SaaS, Paragraphs 4- 6; determine which Node a Pod is best placed (reschedule the container), 3. Docker and Kubernetes, Paragraph 12, lines 1-14)
and responsive to rescheduling the container, remove the entry. (scheduling creation of new Pod is completed and creation is no longer needed (remove the entry), 4. A Container-based Architecture for Multi-tenant SaaS, Paragraphs 4- 6)
Eddy Truyen et al. do not disclose:
reschedule the container to a second node in a higher priority queue
However, Bernardin et al. disclose:
reschedule using a higher priority queue (rescheduling tasks at a higher priority than other tasks, Paragraph 493)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bernardin et al. into the teaching of Eddy Truyen et al. to include rescheduling the container to a second node in a higher priority queue in order to facilitate adaptive scheduling where some tasks may be of higher priority than other tasks and should be executed first.

With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Eddy Truyen et al. further disclose:
wherein the first node and the second node are in different node clusters. (schedule creation of a new Pod on the same or another Node (different node cluster), 4. A Container-based Architecture for Multi-tenant SaaS, Paragraph 6, lines 1-5)

With respect to Claim 3, all the limitations of Claim 1 have been addressed above; and Eddy Truyen et al. further disclose:
wherein determining the status of the container includes comparing resource requirement metrics of the container with resource availability metrics of the first node, and wherein the container fails validation because the first node has insufficient resources for the container. (request and limits associated to containers are enforced at runtime in Docker, requests defines the minimal resource quantity that should be reserved at all times for the container and limit specifies the maximum resource quantity that can be used by the container (comparing resource requirement metrics to availability metrics and failing validation due to insufficient resources), 3. Docker and Kubernetes, Paragraph 12, lines 1-14)

With respect to Claim 4, all the limitations of Claim 1 have been addressed above; and Eddy Truyen et al. further disclose:
wherein determining the status of the container includes checking the scheduling policies of the container and operation environment conditions of the container. (enforcing resource limits used/required by containers (min/max) (comparing scheduling policies requirements to current operating conditions), 3. Docker and Kubernetes, Paragraph 12, lines 1-14)

With respect to Claim 7, all the limitations of Claim 1 have been addressed above; and Eddy Truyen et al. further disclose:
wherein the container is in a pod, which is rescheduled to the second node upon failing validation. (rescheduling pods to a new node when a pod dies (fails validation), 3. Docker and Kubernetes, Paragraph 13, lines 1-20)

Claims 8-11 and 14 are method claims corresponding to the system claims above (Claims 1-4 and 7) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1-4 and 7.

Claims 15-17 are non-transitory computer readable medium claims corresponding to the system claims above (Claims 1, 3 and 4) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1, 3 and 4.

With respect to Claim 19, all the limitations of Claim 15 have been addressed above; and Eddy Truyen et al. further disclose:
wherein responsive to one or more containers being in a pending state, the code, when executed by the one or more processors, causes a scheduler to implement scheduling of the one or more containers prior to validation. (policy-based scheduler for allocating Pods (pending state) to a node (one or more containers prior to validation), 3. Docker and Kubernetes, Paragraph 14, lines 5-10; enforcing resource limits used by containers (min/max) (validation is done after scheduling), 3. Docker and Kubernetes, Paragraph 12, lines 1-14)

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eddy Truyen et al. (“Towards a container-based architecture for multi-tenant SaaS applications”, 2016) in view of Bernardin et al. (US 2003/0191795) and in further view of Parameshwaran et al. (US 2019/0250946).

With respect to Claim 5, all the limitations of Claim 4 have been addressed above; and Eddy Truyen et al. and Bernardin et al. do not disclose:
wherein the operation environment conditions include information about other containers scheduled to the first node.
However, Parameshwaran et al. disclose:
wherein the operation environment conditions include information about other containers scheduled to the first node. (measuring resource requirements of each of the multiplicity of software containers (information about other containers)  on a source host (first node), Paragraph 26)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Parameshwaran et al. into the teaching of Eddy Truyen et al. and Bernardin et al. to include wherein the operation environment conditions include information about other containers scheduled to the first node in order to help determine an optimal migration plan. (Parameshwaran et al., Paragraph 26, lines 1-3)

Claim 12 is a method claim corresponding to the system claim above (Claim 5) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 5.

Claim 18 is a non-transitory computer readable medium claim corresponding to the system claim above (Claim 5) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 5.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eddy Truyen et al. (“Towards a container-based architecture for multi-tenant SaaS applications”, 2016) in view of Bernardin et al. (US 2003/0191795) and in further view of Justin Ellingwood et al. (“An Introduction to Kubernetes”, Oct 1, 2014).

With respect to Claim 6, all the limitations of Claim 1 have been addressed above; and Eddy Truyen et al. and Bernardin et al. do not disclose:
wherein the container is annotated with a flag.
However, Justin Ellingwood et al. disclose:
wherein the container is annotated with a flag. (if a container goes down, it is flagged/labeled (annotated) as down/missing, Replication Controllers, lines 6-8)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Justin Ellingwood et al. into the teaching of Eddy Truyen et al. and Bernardin et al. to include wherein the container is annotated with a flag in order to keep track of what containers are currently active and running.

With respect to Claim 20, all the limitations of Claim 15 have been addressed above; and Eddy Truyen et al. and Bernardin et al. do not disclose:
wherein writing the entry includes annotating a field in container metadata.
However, Justin Ellingwood et al. disclose:
wherein writing the entry includes annotating a field in container metadata.
(if a container goes down, it is flagged/labeled (annotated) as down/missing, Replication Controllers, lines 6-8)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Justin Ellingwood et al. into the teaching of Eddy Truyen et al. and Bernardin et al. to include wherein writing the entry includes annotating a field in container metadata in order to keep track of what containers are currently active and running.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Folco et al. (US 2018/0020077) discloses migrating containers.
McGrath et al. (US 2014/0075432) discloses migrating containers.
Gaurav et al. (US 2016/0378563) discloses container migration based on resource availability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny Ung           Examiner, Art Unit 2191                                                                                                                                                                                             
September 8, 2022

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191